THOMPSON, Judge.
This is an appeal by a number of hospitals from an order of the Department of Insurance (Department) denying a request by the hospitals that the Department conduct a formal administrative hearing for the purpose of setting additional fees to be charged by the Florida Patients’ Compensation Fund (Fund), § 768.54, Fla.Stat., for the fiscal years 1976-77 and 1979-80, consolidated with an appeal from an order of the Department levying assessments against the hospitals and other fund members for the fiscal years 1976-77 and 1979-80. The hospitals contend they were entitled to notice and an opportunity to be heard regarding the setting of additional fees and that the Department did not set actuarially sound additional fees for the fiscal years 1976-77 and 1979-80. We affirm.
Although we agree with the hospitals that they were entitled to notice and an opportunity to be heard before additional fees for each fiscal year are determined by the Insurance Commissioner (Commissioner), we find that the hospitals are barred by laches from raising these issues at this late date. Due process requires that notice and an opportunity to be heard be given to parties before additional fees or assessments are determined by the Commissioner but these rights must be promptly asserted. There is no evidence that any of the hospitals timely requested a hearing nor that any of them timely attempted to bring an independent action to compel a hearing. The hospitals may have sustained damage but to give them the relief they seek now would adversely affect and result in an injustice to many other parties, including other Fund members and medical malpractice claimants, as a result of the hospitals’ neglect to timely act.
AFFIRMED.
BARFIELD, J., concurs.
ERVIN, C.J., specially concurs.